First of all, 
on behalf of Ukraine, I sincerely congratulate Mr. John 
William Ashe on his election to serve as President of 
the General Assembly at its sixty-eighth session. I wish 
him success and fruitful work as he discharges this 
important role.

The theme of the present session, “The post-2015 
development agenda: setting the stage”, is undoubtedly 
important for every Member State. The deadline for 
achieving the Millennium Development Goals is fast 
approaching, and the task of producing the ambitious 
post-2015 action plan is becoming ever more urgent 
for the international community. I am glad that 
practical work on implementing that task has already 
been launched. Its current intensity is confirmed by 
two important events: the General Assembly special 
event to follow up efforts made towards achieving the 
Millennium Development Goals and the inaugural 
meeting of the High-level Political Forum on Sustainable 
Development.

I am convinced that the actions planned by the 
President of the General Assembly will allow for 
substantial acceleration during the sixty-eighth session 
of the work on elaboration of development goals for the 
upcoming period. We consider the innovative national 
consultations mechanisms, which are being successfully 
applied in the case of Ukraine, an important element 
of this work. Ukraine stands ready to be engaged fully 
and with maximum efficiency in these developments, 
which are extremely important for the international 
community.

The topic of sustainable energy as an item of the 
post-2015 agenda is of particular significance to us. A 
new, inclusive approach to that issue must ensure the 
comprehensive consideration of security, social and 
environmental aspects. Only such an approach will 
facilitate sustainable development of energy, especially 
as regards the efficiency and safety of the nuclear 
sector. That objective would be favoured by the further 
development of and joint action on the implementation 
of the outcomes of Kyiv Summit on the Safe and 
Innovative Use of Nuclear Energy, which was held in 
April 2011.

Ukraine, which experienced the worst nuclear 
accident in the history of humankind, is well aware of 
the priority importance of issues of ecological safety, 
the comprehensive conservation of the environment 
and prudent management of water resources. We 
encourage Member States to intensify international 
interaction in this field as part of their observation of 
the International Year of Water Cooperation and the 
twentieth anniversary of World Water Day.

Ukraine will continue to diligently do its part 
to achieve the Millennium Development Goals at 
the national level. We are eager to establish positive 
momentum on many key national development 
indicators. These indicators include poverty alleviation, 
quality education, environmental conservation, 
maternal health improvement and child mortality 
reduction, among others. The leading catalyst for 
Ukraine’s progress towards the Goals is the reform 
programme, which is the largest such programme in 
the recent history of our country, aimed at both social 
and economic transformations as well as the further 
strengthening of the democratic system and the rule of 
law. The fundamental basis for internal transformation 
in Ukraine will continue to be supremacy of the 
principle of social justice.

We also view Ukraine’s European integration 
aspirations in the light of sustainable development. 
These aspirations are a determining vector for the 
country’s development. Ukraine makes its contribution 
to the greater European project, which unites the 
interests and development goals of the countries of the 
West to those of the East of our continent. I strongly 
believe that the signing in November of the Association 
Agreement between Ukraine and the European Union, 
including the creation of a Deep and Comprehensive 
Free Trade Area, will be an important tool in raising 
the welfare of Ukrainian citizens and will duly assist 
our country in achieving the Millennium Development 
Goals.

It has long been broadly agreed that sustainable 
development is impossible without efficient international 
security. Conversely, lasting peace is impossible 
without sustainable development. Events since last 
year’s debate have clearly shown the inconsistency 
and instability of the world today. It is a world that, 
despite our common efforts, has not embarked on a 
more even and reliable trajectory of universal peace. 
On the contrary, according to the Global Peace Index, 



our world has become less safe than it was five years 
ago.

One of the most painful security problems of today 
is the civil conflict in Syria, which, unfortunately, is 
increasingly crossing borders and becoming the source 
of threats on a regional scale. There is no justification 
for bloodshed and suffering of the civilian population, 
including women and children, more than 1.5 million 
refugees and internally displaced persons, and tens 
of thousands of foreign citizens who have found 
themselves in danger. We must do everything in our 
power to allay the pain and to contain and heal the open 
wound of his conflict as soon as possible.

In our joint actions to settle the conflict, we have 
to rely on humanistic values, sobriety, competence and 
mutual responsibility. Ukraine has extended its helping 
hand to the Syrian population by rendering assistance 
through United Nations mechanisms. Today, we urge 
the entire international community to take part in that 
humanitarian mission.

We welcome the plan produced by Russia and 
the United States to place the Syrian stockpiles of 
chemical weapons under the control of the international 
community for their subsequent destruction. At the 
same time, Ukraine is convinced that the successful 
implementation of that plan would give hope for that 
conflict to be brought under control and leave space for a 
political and diplomatic settlement. It is time to promote 
the establishment of as wide a platform as possible so as 
to reach, through multilateral negotiations, a political 
solution that will make it possible to restore peace and 
stability in Syria.

With respect to pressing problems in the context 
of contemporary international security, I would like to 
draw attention to the issue of cybersecurity, which is 
becoming increasingly important given the development 
of the information society. Ukraine attaches great 
significance to that issue as well as to the development 
of up-to-date mechanisms to combat cybercrimes.

We believe that we should focus on strengthening 
control over the use of the Internet and cyberspace for 
criminal purposes and for other dangerous, primarily 
military ends. I am convinced that this process should 
be led by the United Nations. The United Nations is 
the best instrument for transforming the Internet into a 
space of freedom that works in the interests and to the 
benefit of all nations throughout the world.

I believe that it is within our power to make the world 
safer. The ideals of peace and the peaceful coexistence 
of nations are not hollow words for Ukraine but a clear 
guideline that has informed all of our actions on the 
international stage since we became independent. That 
imperative is at the heart of every step and initiative 
taken by our country in the world arena. The fact 
that this year Ukraine holds the chairmanship of the 
Organization for Security and Cooperation in Europe 
(OSCE) — the largest international regional forum — is 
a vivid example of that commitment. It is an honour 
for us, and we view our responsible mission primarily 
as a mechanism for the consolidation of security and 
stability in Europe. 

The Ukrainian chairmanship focuses in particular 
on the settlement of protracted conflicts and the 
resumption of control over conventional weapons 
within the OSCE area, the combat against trafficking 
in human beings and other very pressing issues on the 
Organization’s agenda. I wish to underline that in every 
sector I have mentioned, some limited but practically 
meaningful progress has been achieved.

Ukraine has also been able to give added urgency 
to the issues of energy security and environmental 
safety issues for the OSCE and take the issue of energy 
efficiency to a new level. I am confident that the 
successful realization of the priorities of the Ukrainian 
chairmanship will allow for the intensifying of 
cooperation between the United Nations and the OSCE.

The year 2014 will mark the twentieth anniversary 
of Ukraine’s accession to the Treaty on the 
Non-Proliferation of Nuclear Weapons as a non-nuclear-
weapon State. By ridding the world of its third-largest 
nuclear arsenal, our country made an unprecedented 
contribution to global nuclear disarmament. It was at 
that time that Ukraine, the Russian Federation, Great 
Britain and the United States concluded the Budapest 
Memorandum on Security Assurances, joined later by 
France and China.

In view of the historical significance of those 
events and considering the recent alarming trends in 
nuclear proliferation, Ukraine will initiate the holding, 
at the current session of the General Assembly, of a 
thematic conference. We expect that guarantor States, 
countries that followed Ukraine’s example and other 
interested parties will participate. I hope that this 
international event will be a good opportunity to come 
back to the issue of negative security assurances and 
give it thorough consideration.



We stress that security assurances for those States 
that gave up their nuclear arsenals and countries that 
are not part of military unions must be reflected in a 
legally binding international document.

We look forward to the holding of a successful 
Nuclear Security Summit in The Hague next year. 
Ukraine looks to that global forum to produce new 
qualitative outcomes and encourages all other countries 
to make appropriate contributions to that cause.

Ukraine, as a maritime State, deploys continuing 
efforts to secure maritime navigation safety and to 
combat piracy at sea. The primary task in that field is to 
reinforce the efficacy of mechanisms for the prosecution 
of those guilty of perpetrating and financing piracy. 

We will further contribute to the strengthening of 
peace through our active participation in United Nations 
missions in hotspots throughout the world. In its more 
than 20 years of participation in peacekeeping activities 
under the auspices of the United Nations, Ukraine has 
contributed to more than 20 such operations. Today 
its agenda includes the consolidation and expansion 
of that experience in the context of the United Nations 
missions in the Democratic Republic of the Congo and 
Côte d’Ivoire.

At the same time, we cannot but take note of 
the existing problems with respect to the current 
peacekeeping activities of our Organization. Along with 
other countries that are contributors of Blue Helmets, 
we will continue to work to solve them, particularly as 
regards ensuring the mobility and safety of air operations 
as well as the legal protection of peacekeepers and the 
investigation of crimes committed against them.

Ukraine will make further significant practical 
contributions aimed at making the world safer. To that 
end, we will use all available instruments, especially 
non-permanent membership in the Security Council if 
our country is elected to that body for the period 2016-
2017. I count on support for the candidacy of Ukraine 
in those elections.

Our country is fully committed to the collective 
security system enshrined in the Charter of the United 
Nations. The system, which has proved indispensable, 
will remain the foundation of the world order.

Ukraine upholds President Ashe’s decisive 
determination to achieve long-expected practical 
advances in the reform of the United Nations. We 
believe that it is critically important to achieve early 
progress in the modernization of the Security Council. 
We have great concern about the present stagnancy of 
the process.

I would like to confirm once again the readiness 
of Ukraine to discuss all progressive concepts related 
to Security Council reform that could accelerate the 
implementation of the long-overdue changes. We 
consider that such reform must take into account the 
legitimate interests of all regional groups, including the 
Eastern European group. The countries of our region 
should be allocated one additional non-permanent seat 
in an enlarged Security Council.

All preconditions have been met for the sixty-
eighth session of the General Assembly to go down in 
history as one of the most fruitful in terms of the work 
of the United Nations, a key political body that is the 
most representative of all world organizations. I am 
firmly convinced that the community of nations is up 
to the task. 
